Case 2:20-cv-00762-JLB-NPM Document 22 Filed 03/10/21 Page 1 of 1 PageID 123




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

LORI MARIANNACI and THOMAS
MARIANACCI,

             Plaintiffs,

v.                                             Case No. 2:20-cv-762-JLB-NPM

FEDERAL INSURANCE COMPANY,

             Defendant.
                                        /

                                       ORDER

      The parties have stipulated to dismissal of this action with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 21.) The stipulation is self-

executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on March 10, 2021.
